Name: Council Regulation (EEC) No 2206/90 of 24 July 1990 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed and Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  agricultural activity;  agricultural policy
 Date Published: nan

 31 . 7. 90 Official Journal of the European Communities No L 201 / 11 COUNCIL REGULATION (EEC) No 2206/90 of 24 July 1990 amending Regulation (EEC) No 1569/72 laying down special measures for colza and rape seed and Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins 1 . Point (b) of the first suparagraph of Article 2 ( 1 ) is replaced by the following : '(b) in respect of Member States other than those referred to in (a) of the percentage representing the difference between :  the agricultural conversion rate, and  the average rate of the ecu as published in the C Series of the Official Journal of the Euro ­ pean Communities during a period to be deter ­ mined.' 2. The second subparagraph of Article d ( 1 ) is replaced by the following : 'However, the rates referred to in the second indents of points (a) and (b) of the first subparagraph shall be multiplied by the correcting factor referred to in Article 6 (1 ) of Regulation (EEC) No 1677/85 f) as last amended by Regulation (EEC) No 52/90 ("). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of ^ common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 36 thereof, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins (3), as last amended by Regu ­ lation (EEC) No 1 104/88 (4), and in particular Article 3 (5) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1569/72 (*), as last amended by Regulation (EEC) No 2216/88 (*), and Regu ­ lation (EEC) No 2036/82 Q, as last amended by Regula ­ tion (EEC) No 1190/90 ("), provide for the monetary diffe ­ rential amounts to be calculated using the market rates which refer to the central rates of certain Member States ; Whereas, in order to clarify the provisions on the calcula ­ tion of the monetary differential amounts, on the one hand, and to take account of the growing importance of the ecu, on the other hand, the ecu should be used directly as a reference basis to determine the market rate for currencies not complying with the margin of fluctua ­ tion of 2,25 % in the European Monetary System, Q OJ No L 164, 24. 6. 1985, p. 6 . O OJ No L 8, 11 . 1 . 1990 , p. 22.' Article 2 Regulation (EEC) No 2036/82 is hereby amended as follows : 1 . In the second indent of Article 12a (2) (a), 'coefficient specified in Article 6 (3)' is replaced by 'correcting factor referred to in Article 6 (1 )'. 2. Article 12a (2) (b) is replaced by the following : '(b) In the case of Member States other than those referred to in (a), of the percentage representing the difference between :  the agricultural conversion rate, and  the average rate of the ecu as published in the C Series of the Official Journal of the Euro ­ pean Communities during a period to be deter ­ mined, multiplied by the correcting factor referred to in Article 6 ( 1 ) of Regulation (EEC) No 1677/85.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1 569/72 is hereby amended as follows : (') OJ No 172, 30. 9. 1966, p. 3025/66. I1) OJ No L 280, 29. 9 . 1989, p. 2. 0 OJ No L 162, 12. 6 . 1982, p. 28. (4) OJ No L 110, 29. 4. 1988, p. 16. 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . (8) OJ No L 119, 11 . 5 . 1990, p. 39. Article 3 This Regulation shall enter into force on 1 September 1990. No L 201 /12 Official Journal of the European Communities 31 . 7 . 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1990. For the Council The President C. MANNINO